EX-99d.9.i AMENDMENT #1 TO SUB-ADVISORY AGREEMENT THIS AMENDMENT #1 (“Amendment”) to the Sub-Advisory Agreement (“Agreement”) dated June 27, 2006, by and between Mercer Global Investments, Inc., a Delaware Corporation (the “Advisor”) andAQR Capital Management, LLC , a Delaware limited liability company (the “Sub-Advisor”), is made effective as of the 1st day of July, 2009. RECITALS WHEREAS, the Sub-Advisor manages an allocated portion of the assets of the MGI US Small/Mid Cap Value Equity Fund, a series of the MGI Funds (the “Trust”) under the Agreement, and the Sub-Advisor and the Advisor wish to amend the Agreement. WHEREAS, the Agreement provides that the parties may mutually agree to supplement or amend any provision of the Agreement; AGREEMENT NOW THEREFORE, in consideration of the promises and mutual agreements set forth herein, the parties hereby agree to amend the Agreement, as follows: 1. Exhibit A, the Fee Schedule of the Agreement is hereby deleted in its entirety and replaced with Exhibit A to this Amendment. 2. All other terms and provisions of the Sub-Advisory Agreement shall remain in full force and effect, except as modified hereby. Mercer Global Investments, Inc. AQR Capital Management, LLC By:/s/ Denis Larose Name: Denis Larose Title: Chief Investment Officer By:/s/ Bradley D. Asness Name: Bradley D. Asness Title: Principal and General Counsel EXHIBIT A SUB-ADVISORY AGREEMENT BETWEEN MERCER GLOBAL INVESTMENTS, INC. AND AQR CAPITAL MANAGEMENT, LLC July 1, 2009 MGI Small/Mid Cap Value Equity Fund FEE SCHEDULE The fees for investment management services provided by the Sub-Advisor are based upon the value of the Sub-Advisor Assets under management and calculated as follows: ASSETSCOMPENSATION On first $50 Million 0.70% Assets over $50 Million0.50%
